Appeal by the defendant from a judgment of a city magistrate, holding a Court of Special Sessions of the City of Hew York, Borough of Brooklyn, convicting her of a violation of section 970 of the Penal Law (common gambler), and suspending the execution of sentence. Judgment reversed on the law, information dismissed, and the defendant discharged. The proof does not establish that the defendant violated the statute or that she engaged in a card game as a professional gamester. Appeal from order and sentence dismissed. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.